              Case 3:20-cv-05671-JD Document 126 Filed 02/26/21 Page 1 of 9

   Karma M. Giulianelli (SBN 184175)                          Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                          paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                           FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                               LLP
 3 Denver, Colorado 80202                                     Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                                  San Francisco, CA 94111
 4                                                            Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                         Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                                cvarney@cravath.com
 6 850 Third Avenue                                           CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                         825 Eighth Avenue
 7 Tel.: (212) 687-1980                                       New York, New York 10019
                                                              Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation                  Counsel for Plaintiff Epic Games, Inc. in Epic
                                                              Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                          Brian C. Rocca (SBN 221576)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                            brian.rocca@morganlewis.com
   1301 Second Ave., Suite 2000                               MORGAN, LEWIS & BOCKIUS LLP
12 Seattle, WA 98101                                          One Market, Spear Street Tower
   Telephone: (206) 623-7292                                  San Francisco, CA 94105-1596
13                                                            Telephone: (415) 442-1000
   Co-Lead Counsel for the Proposed Class in In re
14 Google Play Developer Antitrust Litigation and             Counsel for Defendants Google LLC et al.
15 Attorneys for Pure Sweat Basketball, Inc.

16 Bonny E. Sweeney (SBN 176174)
   bsweeney@hausfeld.com
17 HAUSFELD LLP
   600 Montgomery Street, Suite 3200
18 San Francisco, CA 94104
   Telephone: (415) 633-1908
19
   Co-Lead Counsel for the Proposed Class in In re
20
   Google Play Developer Antitrust Litigation and
21 Attorneys for Peekya App Services, Inc.

22 [Additional counsel appear on signature page]

23

24

25

26

27

28



                                     JOINT CASE MANAGEMENT STATEMENT
                   Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:20-cv-05671-JD Document 126 Filed 02/26/21 Page 2 of 9


 1                              UNITED STATES DISTRICT COURT

 2                           NORTHERN DISTRICT OF CALIFORNIA
 3
                                      SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                                  Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                             JOINT CASE MANAGEMENT
 8                                                         STATEMENT
     Epic Games Inc. v. Google LLC et al., Case
 9   No. 3:20-cv-05671-JD                                  Courtroom: 11, 19th Floor (via Zoom)
                                                           Judge: Hon. James Donato
10   In re Google Play Consumer Antitrust
     Litigation, Case No. 3:20-cv-05761-JD
11
     In re Google Play Developer Antitrust
12
     Litigation, Case No. 3:20-cv-05792-JD
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
               Case 3:20-cv-05671-JD Document 126 Filed 02/26/21 Page 3 of 9




 1          Pursuant to this Court’s Order dated February 18, 2021, the parties in the above-captioned

 2   MDL action (the “Parties”), by and through their undersigned counsel, submit this Joint Statement.

 3           I.    Status of Consolidated Consumer Complaint

 4          The Court directed the Parties to advise “on whether any of the consolidated complaints

 5   will be amended now that additional cases have been transferred to this district.” ECF No. 5.

 6   Interim Co-Lead Counsel for the Consumer Plaintiffs communicated with counsel for the six new

 7   consumer class actions transferred to this Court and confirms that these six new consumer class

 8   actions should be deemed consolidated with and into In re Google Play Consumer Antitrust

 9   Litigation, Case No. 3:20-cv-05761-JD, and that, at this time, Consumer Plaintiffs will not file an

10   amended complaint or add named Plaintiffs to the operative consolidated complaint. As such, the

11   pending Consolidated Consumer Class Action Complaint (ECF No. 132, Case No. 3:20-cv-05761-

12   JD) will be the operative consumer complaint for purposes of Defendants’ pleadings challenge and

13   for further consolidated proceedings in In re Google Play Consumer Antitrust Litigation, Case No.

14   3:20-cv-05761-JD, with respect to all Consumer Plaintiffs, including those named in the

15   Consolidated Consumer Class Action Complaint and those named in the six newly centralized

16   consumer class actions.

17          As reflected in the proposal below (see Section II), the Parties agree that Defendants’

18   pending Rule 12(b)(6) motion to dismiss as to Epic Games, Inc. (ECF No. 91, Case No. 3:20-cv-

19   05671-JD) and as to Developer Plaintiffs (ECF No. 71, Case No. 3:20-cv-05792-JD) (“the motion
20   to dismiss”), shall be deemed Defendants’ timely response to the Consolidated Consumer Class

21   Action Complaint (including each of the newly centralized consumer class actions). Accordingly,

22   as set forth below, the arguments in support of, and in opposition to, the motion to dismiss shall

23   be deemed to apply to the Consolidated Consumer Class Action Complaint.

24          II.    Proposal for Motion Practice

25          With respect to the Court’s instruction that the Parties should “streamline motion

26   proceedings through the use of consolidated briefs to the fullest extent possible” in connection

27   with Defendants’ pending Rule 12(b)(6) motion to dismiss, and “meet and confer on a proposal to

28
                                                           1
                                      JOINT CASE MANAGEMENT STATEMENT
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
                 Case 3:20-cv-05671-JD Document 126 Filed 02/26/21 Page 4 of 9




 1   achieve those efficiencies,” the Parties make the following joint proposal, subject to the Court’s

 2   approval:

 3          First, all Consumer Plaintiffs shall join in and be subject to the joint omnibus briefing

 4   already on file with the Court, specifically:

 5                 The following motion will be deemed to apply to, and seek dismissal of, the claims

 6   alleged in the Consolidated Consumer Class Action Complaint: Defendants’ Notice Of Motion

 7   And Motion To Dismiss Epic Games, Inc.’s Complaint And Developers’ First Consolidated Class

 8   Action Complaint; Supporting Memorandum Of Points And Authorities On Common Issues (ECF

 9   No. 91, Case No. 3:20-cv-05671-JD; ECF No. 71, Case No. 3:20-cv-05792-JD).

10                 All Consumer Plaintiffs will be deemed to have joined the following: Joint

11   Opposition By Plaintiff Epic Games, Inc. And Developer Class Plaintiffs To Defendants’ Motion

12   To Dismiss (ECF No. 111, Case No. 3:20-cv-05671-JD; ECF No. 80, Case No. 3:20-cv-05792-

13   JD).

14                 The following reply will be deemed to respond to the above-referenced opposition

15   (which, under this proposal, said opposition will be deemed joined by Consumer Plaintiffs):

16   Defendants’ Reply To Opposition To Defendants’ Motion To Dismiss Epic Games, Inc.’s

17   Complaint And Developers’ First Consolidated Class Action Complaint (ECF No. 117, Case No.

18   3:20-cv-05671-JD; ECF No. 95, Case No. 3:20-cv-05792-JD).

19                 The Parties will file each of the above briefs on the docket in In re Google Play
20   Consumer Antitrust Litigation, Case No. 3:20-cv-05761-JD.

21          Second, Defendants’ separate, five-page Motion to Dismiss Developer Plaintiffs’ Claim

22   for Damages will be deemed fully briefed (ECF No. 71-1, ECF No. 81, ECF No. 95-1, Case No.

23   3:20-cv-05792-JD).

24          Third, the Parties will not submit any further or supplemental “short briefs on fact issues.”

25   Thus, no further briefing will be submitted by the parties in connection with the motion to dismiss.

26

27

28
                                                            2
                                       JOINT CASE MANAGEMENT STATEMENT
                     Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 126 Filed 02/26/21 Page 5 of 9




 1          Subject to the Court’s availability, the Parties propose either of the following hearing dates

 2   on the Court’s regular Civil Law & Motion calendar: April 8, 2021 at 10:00 a.m. or April 15, 2021

 3   at 10:00 a.m.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                            3
                                       JOINT CASE MANAGEMENT STATEMENT
                     Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:20-cv-05671-JD Document 126 Filed 02/26/21 Page 6 of 9




     Dated: February 26, 2021                      CRAVATH, SWAINE & MOORE LLP
 1                                                   Christine Varney (pro hac vice)
 2                                                   Katherine B. Forrest (pro hac vice)
                                                     Gary A. Bornstein (pro hac vice)
 3                                                   Yonatan Even (pro hac vice)
                                                     Lauren A. Moskowitz (pro hac vice)
 4                                                   M. Brent Byars (pro hac vice)
 5                                                 FAEGRE DRINKER BIDDLE & REATH LLP
 6                                                   Paul J. Riehle (SBN 115199)

 7                                                 Respectfully submitted,

 8                                                 By:       /s/ Yonatan Even
                                                             Yonatan Even
 9

10                                                           Counsel for Plaintiff Epic Games, Inc.

11
     Dated: February 26, 2021                      BARTLIT BECK LLP
12                                                   Karma M. Giulianelli
13
                                                   KAPLAN FOX & KILSHEIMER LLP
14                                                   Hae Sung Nam

15
                                                   Respectfully submitted,
16
                                                   By:        /s/ Karma M. Giulianelli_____________
17                                                            Karma M. Giulianelli
18
                                                             Co-Lead Counsel for the Proposed Class in
19                                                           In re Google Play Consumer Antitrust
                                                             Litigation
20

21

22

23

24

25

26

27

28
                                                         4
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:20-cv-05671-JD Document 126 Filed 02/26/21 Page 7 of 9




     Dated: February 26, 2021                      PRITZKER LEVINE LLP
 1                                                   Elizabeth C. Pritzker
 2
                                                   Respectfully submitted,
 3
                                                   By:        /s/ Elizabeth C. Pritzker_____________
 4                                                            Elizabeth C. Pritzker
 5
                                                             Liaison Counsel for the Proposed Class in
 6                                                           In re Google Play Consumer Antitrust
                                                             Litigation
 7

 8   Dated: February 26, 2021                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     Steve W. Berman
 9
                                                     Robert F. Lopez
10                                                   Benjamin J. Siegel

11                                                 SPERLING & SLATER PC
                                                     Joseph M. Vanek
12                                                   Eamon P. Kelly
                                                     Alberto Rodriguez
13

14
                                                   Respectfully submitted,
15
                                                   By:       /s/ Steve W. Berman
16                                                           Steve W. Berman
17
                                                             Co-Lead Interim Class Counsel for the
18                                                           Developer Class and Attorneys for Plaintiff
                                                             Pure Sweat Basketball
19
20

21

22

23

24

25

26

27

28
                                                         5
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:20-cv-05671-JD Document 126 Filed 02/26/21 Page 8 of 9




     Dated: February 26, 2021                      HAUSFELD LLP
 1                                                   Bonny E. Sweeney
 2                                                   Melinda R. Coolidge
                                                     Katie R. Beran
 3                                                   Scott A. Martin
                                                     Irving Scher
 4

 5
                                                   Respectfully submitted,
 6
                                                   By:       /s/ Bonny E. Sweeney
 7                                                           Bonny E. Sweeney

 8                                                           Co-Lead Interim Class Counsel for the
                                                             Developer Class and Attorneys for Plaintiff
 9
                                                             Peekya App Services, Inc.
10

11   Dated: February 26, 2021                      MORGAN, LEWIS & BOCKIUS LLP
                                                     Brian C. Rocca
12                                                   Sujal J. Shah
                                                     Minna L. Naranjo
13
                                                     Rishi P. Satia
14                                                   Michelle Park Chiu

15
                                                   Respectfully submitted,
16

17                                                 By:       /s/ Brian C. Rocca
                                                             Brian C. Rocca
18
                                                   Counsel for Defendants Google LLC et al.
19
20

21

22

23

24

25

26

27

28
                                                         6
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
               Case 3:20-cv-05671-JD Document 126 Filed 02/26/21 Page 9 of 9




                                          E-FILING ATTESTATION
 1

 2                  I, Brian C. Rocca, am the ECF User whose ID and password are being used to file
 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
 4   signatories identified above has concurred in this filing.
 5
                                                                     /s/ Brian C. Rocca
 6                                                                   Brian C. Rocca

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                           7
                                      JOINT CASE MANAGEMENT STATEMENT
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
